Citation Nr: 0908637	
Decision Date: 03/09/09    Archive Date: 03/17/09

DOCKET NO.  06-30 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to service-connected gunshot 
wound, muscle group XI, with fractured left tibia.  

2.  Entitlement to service connection for headaches.  

3.  Entitlement to service connection for residuals of gall 
bladder removal.

4.  Entitlement to service connection for chronic bronchitis.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air 
Force from January 1970 to December 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of May 2005 and December 2006 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Muskogee, Oklahoma.  The two appeals have been 
merged for the sake of economy.

Procedural history

The arthritis claim

The Veteran's claim of entitlement to service connection for 
arthritis of the right knee was denied in a May 2005 RO 
rating decision.  The Veteran expressed his disagreement with 
that decision and requested review by a Decision Review 
Officer (DRO).  A DRO conducted a de novo review of the claim 
and rendered a decision in an August 2006 SOC which denied 
the claim of entitlement to service connection for right knee 
arthritis as secondary to the Veteran's service-connected 
gunshot wound, muscle group XI, with fractured left tibia 
[hereinafter "left leg disability"].  The Veteran perfected 
his appeal in September 2006 with the timely submission of a 
substantive appeal [VA form 9].  

The headache claim

The Veteran's claim of entitlement to service connection for 
headaches was denied in the above-mentioned December 2006 RO 
rating decision.  In January 2007, the Veteran expressed his 
disagreement with this decision and requested review by a 
DRO.  A DRO conducted a de novo review of the claim and 
rendered a decision in a May 2007 SOC.  The Veteran perfected 
his appeal in June 2007 with the timely submission of a VA 
form 9.  

The gall bladder and chronic bronchitis claims

The Veteran's claims of entitlement to service connection for 
residuals of gall bladder removal and chronic bronchitis 
claims were denied in a December 2006 RO rating decision.  In 
January 2007, the Veteran expressed his disagreement with 
that decision and requested review by a DRO.  A DRO conducted 
a de novo review of the claim and rendered a decision in a 
May 2007 SOC which was unfavorable to the claims.  The 
Veteran perfected his appeal in June 2007 with the timely 
submission of a VA form 9.  

In December 2008, the Veteran testified at a personal 
hearing, conducted via videoconferencing equipment, which was 
chaired by the undersigned Veterans Law Judge (VLJ).  A 
transcript of that hearing has been associated with the 
Veteran's VA claims folder. 

The issues of service connection for residuals of gall 
bladder removal and chronic bronchitis are addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  




FINDINGS OF FACT

1.  The competent medical evidence of record indicates that 
the Veteran's currently diagnosed arthritis of the right knee 
is etiologically related to his service-connected left leg 
disability.  

2.  The competent medical evidence of record does not support 
a conclusion that the Veteran's headaches are related to in-
service jet fuel exposure or to any other incident of the 
Veteran's military service.  


CONCLUSIONS OF LAW

1.  Service connection for arthritis of the right knee is 
granted.  38 C.F.R. § 3.310 (2008).

2.  Service connection for headaches is not warranted.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 
arthritis of the right knee, claimed as secondary to his 
service-connected left leg disability; and entitlement to 
service connection for headaches.  The other issues on 
appeal, entitlement to service connection for residuals of 
gall bladder removal and for chronic bronchitis, are being 
remanded for additional development.   

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision. 



The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 
(2008).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a Veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant. 
 See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record, the Board has 
concluded that the notice requirements of the VCAA have been 
satisfied with respect to the issues on appeal.  The Board 
observes that the Veteran was informed of the evidentiary 
requirements for secondary service connection in a letter 
from the RO dated February 11, 2005, including a request for 
evidence "showing that your disability existed from military 
service to present time."  

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the above-referenced 
February 2005 letter, whereby the Veteran was advised of the 
provisions relating to the VCAA.  Specifically, the Veteran 
was advised that VA would assist him with obtaining 
"relevant records from any Federal agency.  This may include 
medical records from the military, from VA Medical Centers 
(including private facilities where VA authorized treatment), 
or from the Social Security Administration."  With respect 
to private treatment records, the letter informed the Veteran 
that the VA would make reasonable efforts to obtain private 
or non-Federal medical records to include "records from 
State or local governments, private doctors and hospitals, or 
current or former employers."  Furthermore, the VA included 
copies of VA Form 21-4142, Authorization and Consent to 
Release Information, which the Veteran could complete to 
release private medical records to the VA.  

The February 2005 letter further emphasized:  "If the 
evidence is not in your possession, you must give us enough 
information about the evidence so that we can request it from 
the person or agency that has it.  If the holder of the 
evidence declines to give it to us, asks for a fee to provide 
it, or VA otherwise cannot get the evidence, we will notify 
you.  It is your responsibility to make sure we receive all 
requested records that are not in the possession of a Federal 
department or agency." [Emphasis as in the original letter]

The Board notes that the February 2005 letter specifically 
requested of the Veteran:  "If there is any other evidence 
or information that you think will support your claim, please 
let us know.  If you have any evidence in your possession 
that pertains to your claim, please send it to us."  This 
informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  This complies with the "give us everything you've got" 
provision formerly contained in 38 C.F.R. § 3.159(b) in that 
it informed the Veteran that he could submit or identify 
evidence other than what was specifically requested by the 
RO.  [The Board observes that 38 C.F.R. § 3.159 was recently 
revised, effective as of May 30, 2008.  See 73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule removes the 
third sentence of 38 C.F.R. § 3.159(b)(1), which had stated 
that VA will request the claimant to provide any evidence in 
the claimant's possession that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) Veteran status; (2) existence 
of a disability; (3) a connection between the Veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific notice of the Dingess 
decision in letters dated May 18, 2006, August 31, 2006, May 
31, 2007, January 7, 2008 and November 21, 2008 which 
detailed the evidence considered in determining a disability 
rating, including "nature and symptoms of the condition; 
severity and duration of the symptoms; and impact of the 
condition and symptoms on employment."  The Veteran was also 
advised in the letter as to examples of evidence that would 
be pertinent to a disability rating, such as on-going 
treatment records, recent Social Security determinations and 
statements from employers as to job performance and time lost 
due to service-connected disabilities.  

With respect to effective date, the May 2006, August 2006, 
May 2007, January 2008 and November 2008 letters instructed 
the Veteran that two factors were relevant in determining 
effective dates of increased rating claims: when the claim 
was received; and when the evidence "shows a level of 
disability that supports a certain rating under the rating 
schedule or other applicable standards."  The Veteran was 
also advised in the letter as to examples of evidence that 
would be pertinent to an effective date determination, such 
as information about continuous treatment or when treatment 
began, service medical records the Veteran may not have 
submitted and reports of treatment while attending training 
in the Guard or Reserve. 

In short, the record indicates that the Veteran received 
appropriate notice pursuant to the VCAA.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).

The Board finds that reasonable efforts have been made to 
assist the Veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  In particular, the VA has obtained the 
Veteran's service treatment records, VA outpatient medical 
records, personnel file and provided him with a VA 
examination.  

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has been accorded the opportunity to 
present evidence and argument in support of his claim.  
He exercised the option of testifying at a hearing and was 
afforded one in December 2008 as detailed in the 
Introduction.  

Accordingly, the Board will proceed to a decision.  

1.  Entitlement to service connection for arthritis of the 
right knee, claimed as secondary to a service-connected left 
leg disability. 

Relevant law and regulations

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  See 38 C.F.R. § 
3.310(a) (2008); Harder v. Brown, 5 Vet. App. 183, 187 
(1993).

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Analysis

As an initial matter, although the RO has denied the 
Veteran's claim on both a direct and a secondary basis, the 
Veteran has consistently contended that his right knee 
disability was due to his service-connected left leg 
disability.  Thus, the Board will limit its discussion 
accordingly.  In any event, because the Board is granting the 
secondary service connection claim any direct service 
connection claim is moot.  

As was discussed above, in order to establish service 
connection for a claimed disability on a secondary basis, 
there must be (1) medical evidence of a current disability; 
(2) a service-connected disability; and (3) medical evidence 
of a nexus between the service-connected disease or injury 
and the current disability.  See Wallin, supra.

With respect to the first element under Wallin, an October 
2005 QTC examination report notes a diagnosis of mild 
osteoarthritis of the right knee.  [The QTC examiner's report 
notes that x-rays of the Veteran's right knee did not reveal 
arthritis because "Mild arthritis doesn't show up in x-
rays."]  See an October 2005 QTC examination report.  Wallin 
element (1) has been met.  

Concerning Wallin element (2), a service-connected 
disability, it is well documented that the Veteran is 
currently service connected for a left leg disability.    

With respect to crucial element (3), medical evidence of a 
nexus between the service-connected disease or injury and the 
current disability, the Veteran testified at the 
aforementioned December 2008 hearing that, since his injury 
to his left leg, his gait had changed and he had been 
compensating by putting more weight on his right knee than 
his left knee.  See the December 2008 hearing transcript,
at pages 5-6.  

In support of the Veteran's testimony is the October 2006 QTC 
examiner report which noted "It is reasonable that the 
patient's right knee pain is secondary to left knee pain 
because he has to change weight bearing to his right side 
more."  
The only medical opinion of record pertaining to this claim 
is thus favorable to the Veteran's position.  Wallin element 
(3), and therefore all required elements, has been 
demonstrated.  

In summary, for reasons and bases expressed above, the Board 
concludes that service connection for arthritis of the right 
knee is warranted.  The benefit sought on appeal is granted.  

2.  Entitlement to service connection for headaches.  

Relevant law and regulations

Service connection - in general

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  38 U.S.C.A. § 1110 (West 2002).  

Service connection may be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred or aggravated in 
service.  38 C.F.R. § 3.303(a)(2008).

In order to establish service connection for a claimed 
disorder, there must be 
(1) medical evidence of a current disability; (2) medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999).  The determination as to 
whether these requirements are met is based on an analysis of 
all the evidence of record and the evaluation of its 
credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Continuity of symptomatology

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the Veteran's claim.  See 38 
C.F.R. § 3.303(b) (2008).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when 
evidence, regardless of its date, establishes that a Veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence.

Analysis

With respect to Hickson element (1), current disability, the 
medical evidence of record includes a letter from C.W.L., 
M.D. which reflects that he has been the Veteran's 
neurologist since 2002 and that he treated the Veteran " . . 
. on a continuing basis for headaches."  The medical 
evidence of record also includes August 2006 VA medical 
treatment records from the Muskogee VAMC which show admission 
and treatment for headaches  Hickson element (1) is met.  

Moving to Hickson element (2), in-service incurrence of 
disease or injury, a review of the Veteran's service medical 
records reveals no complaints of or treatment for headaches 
during service.  The Veteran's December 1973 separation 
examination is negative for any complaints of headaches 
during service.  

The Veteran testified that he did, in fact, receive treatment 
for migraine headaches at Nellis Air Force Base during 
service, but that the records of such treatment were 
"snatched" out of his claims file by " . . . a guy at the 
Muskogee VA hospital" with whom the Veteran " . . . didn't 
get along too well."  See the September 2008 hearing 
transcript at page 7.  

In evaluating the evidence and rendering a decision on the 
merits, the Board is required to assess the credibility, and 
therefore the probative value, of proffered evidence in the 
context of the record as a whole.  See Madden v. Gober, 125 
F.3d. 1477, 1481 (Fed. Cir. 1997).  

The service treatment reports appear to be complete.  The 
Veteran complained of and was treated for numerous ailments 
during service including a gunshot wound to the lower left 
leg, left toe fracture, multiple drainages of a suphrenic 
abscess and multiple colds.  Significantly, his separation 
physical examination report was negative as to headaches.  

The Veteran would have the Board believe that a VA employee 
somehow "snatched" only those service treatment reports 
specifically concerning headaches away from the remainder of 
the records.  The Board finds this to be incredible.  
 
In this case, the Board places far greater weight of 
probative value on the negative service treatment records 
than it does on the Veteran's more recent statements.  See 
Curry v. Brown, 7 Vet. App. 59, 68 (1994) [contemporaneous 
evidence has greater probative value than history as reported 
by the Veteran].

The Veteran has testified at the aforementioned September 
2008 hearing that he was exposed to JP-4 jet fuel during 
service.  The Board notes that the Veteran's military 
occupational specialty (MOS) in service was fuel specialist.  
Exposure to jet fuel is congruent with the nature and duties 
of his MOS as a fuel specialist.  Accordingly, the Board 
accepts that the Veteran was exposed to JP-4 jet fuel in 
service Hickson element (2) has been met to this extent only.  

Moving on to crucial Hickson element (3), medical nexus, 
there is only one nexus opinion of record, the report of a 
November 2006 VA C & P examination.  That opinion was not 
favorable to the Veteran's claim.  The examiner was aware 
that the Veteran was exposed to JP- 4 jet fuel in service.  
The November 2006 VA C & P examiner noted that the Veteran's 
service medical records were negative for complaints of or 
treatments for any headache condition and that x-rays of the 
Veteran's sinuses taken three days prior to the C & P 
examination showed 
" . . . opacity of frontal and ethmoidal sinuses from 
sinusitis."  The November 2006 VA C & P examiner then opined 
that "[The Veteran's] current headaches are most likely due 
to his sinusitis problem and his headaches are not due to his 
occupation as a fuel specialist while he was in the service 
during the early 1970's."    

The Board notes a September 2006 letter from C.W.L., M.D. 
which asserts "[The Veteran] was exposed to JP4 in service.  
This is known to be an irritating toxin.  
It should be considered as a possible source for [the 
Veteran's] headaches."  See a September 2006 letter from 
C.W.L., M.D.  The September 2006 letter from C.W.L., M.D. is 
not a nexus opinion but merely called for someone else to 
consider the matter of a nexus.  The November 2006 VA C & P 
examiner did consider whether exposure to JP-4 caused the 
Veteran's headaches, as discussed above.  

The only other evidence which purports to relate the 
Veteran's headaches to events in service comes from the 
statements of the Veteran himself.  It is now well 
established that lay persons without medical training, such 
as the Veteran, are not competent to comment on medical 
matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also 
38 C.F.R. § 3.159 (a)(1) (2008) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The Veteran's 
statements relating his current headache disorder to service 
carry no weight of probative value.

In connection with this claim, the Veteran contends that his 
headaches began in service and continued thereafter.  See 
e.g. the September 2008 hearing transcript at page 7.  The 
Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), discussed above, relating to chronicity and 
continuity of symptomatology.  However, supporting medical 
evidence is required.  See Voerth v. West, 13 Vet. App. 117, 
120-1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the Veteran's current 
disability and the claimed continuous symptomatology, unless 
such a relationship is one as to which a lay person's 
observation is competent].  Such evidence is lacking in this 
case.  

The medical evidence includes private treatment records from 
J.A.R., M.D., who treated the Veteran for headaches, among 
other ailments, in March 1984 and December 1985; and B.C., 
M.D., who treated the Veteran for cluster migraine headaches 
in March 1986.  There are no complaints of headaches prior to 
March 1984, over a decade after the Veteran left military 
service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000) [noting that it was proper to consider the Veteran's 
entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised]; see also Mense v. Derwinski, 1 Vet. App. 354, 356 
(1991) [affirming Board where it found that Veteran failed to 
account for the lengthy time period after service for which 
there was no clinical documentation of the claimed 
condition].  In addition, the November 2006 VA C & P examiner 
rejected the Veteran's assertion of continuity of 
symptomatology.  
  
In short, the Veteran's separation medical examination shows 
no diagnosis of a headache disorder or complaints of 
headaches, and there is no evidence of complaints or 
treatment of headaches for many years after service.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
[the definition of evidence encompasses "negative evidence" 
which tends to disprove the existence of an alleged fact, 
i.e., the lack of evidence is itself evidence].

In light of the negative medical history, the Veteran's 
current assertions of continuity of symptomatology are not 
credible.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a Veteran's testimony simply because 
the Veteran is an interested party; personal interest may, 
however, affect the credibility of the evidence].

Accordingly, the competent medical evidence of record does 
not demonstrate that there is a relationship between in-
service exposure to JP-4 jet fuel and the Veteran's currently 
diagnosed headaches.  Element (3) has not been met, and the 
claim fails on this basis. 

In summary, in the absence of the required third Hickson 
element, medical nexus, a preponderance of the evidence is 
against the claim of entitlement to service connection for 
cluster migraine headaches.  The benefit sought on appeal is 
accordingly denied. 




ORDER

Entitlement to service connection for arthritis of the right 
knee is granted.  

Entitlement to service connection for cluster migraine 
headaches is denied.  


REMAND

3.  Entitlement to service connection for residuals of gall 
bladder removal.

4.  Entitlement to service connection for chronic bronchitis.  

For the reasons detailed below, the remaining two issues must 
be remanded for additional evidentiary and procedural 
development.

The Veteran asserts that his gall bladder removal and chronic 
bronchitis were caused by his exposure to JP-4 jet fuel in 
service.  

The Board notes that the Veteran's Military Occupational 
Specialty (MOS) while in the Air Force was fuel specialist.  
Accordingly, the Veteran was likely exposed to JP-4 jet fuel 
in service.  However, it is unclear whether the Veteran's 
exposure to JP-4 jet fuel during service caused physical 
problems, to include gall bladder removal with resulting 
residuals and/or chronic bronchitis.  

With respect to the Veteran's claim for service connection 
for residuals of gall bladder removal, the Veteran testified 
at the above- mentioned December 2008 hearing that he had his 
gall bladder removed " . . . approximately ten years ago."  
VA treatment records from the Muskogee VAMC reflect a 
notation that the Veteran had his gall bladder removed.  The 
Veteran further testified that since his gall bladder was 
removed he has suffered various gastrointestinal symptoms, 
including surgery on his colon in December 2007.  The 
Veteran's testimony is corroborated by VA treatment records 
which note that the Veteran underwent a bowel resection for 
chronic diverticulitis with diverticular stricture of the 
sigmoid colon on December 3, 2007.  

With regard to chronic bronchitis, a review of the VA 
treatment records reflects that the Veteran has been has been 
treated for bronchitis.  However, the VA treatment records do 
not denote whether the Veteran's bronchitis is acute or 
chronic.  

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
Veteran's claimed disabilities and his period of active 
service from January 1970 to December 1973, in particular 
exposure to jet fuel.  In particular, the medical evidence 
now of record  does not indicate whether the Veteran's 
claimed disabilities are due to jet fuel exposure in service, 
his thirty years as a cigarette smoker or other causes.  
These questions must be addressed by an appropriately 
qualified physician.  See Charles v. Principi, 16 Vet. App. 
370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2008) [a 
medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Accordingly, these issues are REMANDED to the Veterans 
Benefits Administration (VBA) for the following action:

1.  VBA should arrange for a physician to 
review the Veteran's VA claims folder.  
The physician should determine:  (1) 
whether the removal of the Veteran's gall 
bladder resulted in any disability, to 
include gastrointestinal problems or 
painful scarring; and (2) whether the 
Veteran's bronchitis is a chronic 
disability rather than episodic in 
nature.  The reviewing physician should 
also render an opinion, with supporting 
rationale, as to whether it is as least 
likely as not that any diagnosed 
disability, to include residuals of gall 
bladder removal and bronchitis, is 
etiologically related to his exposure to 
JP-4 jet fuel or any other incident of 
service.  If the reviewing physician 
determines that physical examination 
and/or diagnostic testing of the Veteran 
is necessary, such should be scheduled.  
A report should be prepared and 
associated with the Veteran's VA claims 
folder.

2.  After undertaking any additional 
development which it deems to be 
necessary, VBA should then readjudicate 
the Veteran's claims of entitlement to 
service connection for residuals of gall 
bladder removal and chronic bronchitis.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


